 In the Matter of FEDERAL SHIPBUILDING AND DRY DOCK COMPANYandINDUSTRIAL UNION OF MARINE & SHIPBUILDING WORKERS OFAMERICA, LOCAL No. 16Case No. B-1573.-DecidedJanuary 11, 1940Shipbuilding Industry-Investigation ofRepresentatives:controversy con-cerning representation of employees:rival organizations:employer's refusal torecognize petitioning organization as exclusive bargaining representative ofemployees:contract for members only, no barto-Unit Appropriate for CollectiveBargaining:production and maintenance employees,including working leaders,watchmen,and guards,excludingleadingmen, supervisory and clerical em-ployees : arbitrary classifications of intervening organization found inappro-priate: two intervening craft organizations failed to show substantial authoriza-tion, and unnecessary to decide if units soughtappropriate-Representatives:nocredible claim of substantial membership,two organizations denied places onballot-Election OrderedMr. Millard L. MidonickandMr. D. R. Dirnick,for the Board.Mr. Samuel L. Rothbard,ofNewark, N. J., andMr. John F.Dempsey,of Jersey City, N. J., for the Industrial Union.Mr. B. L. Rawlins, Jr.,of Pittsburgh, Pa., andMr. W. A. BrownandMr. Arthur B. Knight,both of New York City, for the Company.Mr. Oscar Greenberg,of Jersey City, N. J., for the S. E. A.Mr. Alfred J. Klippberg,of New York City, for the I: A. M..Mr.William L. Williams,of 'New York City, for the I. B. E. W.Mr. Malcolm A. Hoffmann,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 19, 1939, Industrial Union of Marine & ShipbuildingWorkers of America, Local No. 16, herein called the IndustrialUnion, affiliated with the Congress of Industrial Organizations,herein called the C. I. 0., filed with the Regional Director for theSecond. Region (New York City) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Federal Shipbuilding and Dry Dock Company," herein1Designated as Federal Shipbuilding & Dry Dock Co. In the petitionand notice ofhearing.19 N. L. R. B., No. 35.313 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On September14, 1939, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an. appropriate hearingon due, notice.On October 4, 1939, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theIndustrial Union, upon the Shipyard Employees Association, hereincalled the S. E. A., upon the International Brotherhood of ElectricalWorkers, Marine Local 277, herein called the I. B. E. W., upon theInternational Association of Machinists, herein called the I. A. M.,upon the Pattern Makers' Association of New York & Vicinity, andupon Marine Workers Metal Trades District Council, all labor or-ganizations claiming to represent employees directly affected by theinvestigation.Pursuant to the notice, a hearing was held on October16, 1939, at New York City, and on October 19, 20, and 23, 1939, atNewark, New. Jersey, before Mapes Davidson, the Trial Examinerduly designated by the Board.The Board, the Company, the Indus-trialUnion, and the S. E. A. were represented by counsel, and theI.A. M. and the I. B. E. W. by their representatives, and all partici-pated in "the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing, theTrial Examiner made several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.During the hearing theCompany and the S. E. A. made motions to dismiss the petition,upon which the Trial Examiner did not rule.The motions are here-by denied.On November 6, 1939; the Company filed a brief whichhas been considered by the Board..Upon the entire record' in the case, the Board makes the following:FINDING OF FACT1.THE BUSINESS OF THE COMPANYFederal Shipbuilding and. Dry Dock Company, a New Jersey cor-poration with its principal office, place of business, and only plantat Kearny; New Jersey, is engaged chiefly in the designing and build- FEDERAL S'HIPBUTLDPNG AN]) DRY DOCK COMPANY315ing of seagoingmerchant and naval vessels.2Allthe vessels arebuilt under specific contracts, and generally require one or more yearsfor their completion.The materials are purchased on direct order.The Company completely manufactures the ship's hullstructure, aswell as much of its machinery, piping, and fittings, installs all equip-ment required by contract, and usually tests all work, runssea trials,and delivers the ship to its owner.During the first 6 months of 1939 approximately 89 per cent of thematerials used by the Company were shipped to it from points out-side the State of New Jersey, and these materials aggregated ap-proximately $8,500,000 in value.During the salve period approxi-mately 81 per cent of the total value of the Company's finishedproducts were shipped outside the State of New Jersey.The valueof these products was approximately $13,500,000.During the first 6months of 1939 the Company employed an average of approximately6,000 employees.The Company concedes that it is engaged in inter-state commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDIndustrial Union of Marine & Shipbuilding Workers of America,Local No. 16, is a labor organization affiliated with the Congress ofIndustrialOrganizations.It admits to membership all employeesof the Company except office and clerical workers.Shipyard Employees Association is an unaffiliated labor organiza-tion.It admits to membership all employees of the Company, ex-cepting officials, superintendents, foremen, assistant foremen, andothers having the right to hire and discharge.3InternationalAssociation ofMachinists is a labor organizationaffiliated with the American Federation of Labor. It admits to mem-bership machinists employed by the Company.InternationalBrotherhood of ElectricalWorkers,Marine Elec-tricians Local 277, is a labor organization affiliated with the AmericanFederation of Labor. It admits to membership electricians, elec-tricians' helpers, and apprentices.III.THE QUESTION CONCERNING REPRESENTATIONOn May 22, 1937, May 21, 1938, and May 29, 1939, the IndustrialUnion entered into 1-year contracts with the Company on behalf ofthe Industrial Union's membership among all production and main-tenance workers at the Company's plant.On May 25, 1937, the Com-pany by letter to the S. E. A. agreed to recognize it as the collective2.The Company is a wholly owned subsidiary of United States Steel Corporation. .. .11Although its constitution and bylaws do not so provide, the membership of the S.. E. A.is confined to employees of the Company. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining agent for its members at the plant, and on June 14, 1938,and June 15, 1939, the Company and the S. E. A. entered into contractssimilar in terms to those executed by the Company and the IndustrialUnion.4Throughout the negotiations terminating in the contracts setforth above, the Industrial Union claimed to represent a majority of theCompany's production and maintenance employees, and sought theirexclusive representation.The Company during these negotiationsasserted that its policy prevented recognition of any organization assole bargaining agent.5The Company's agreement of May 29, 1939,with the Industrial Union contained a provision to the effect that ifthe Company entered into a contract with another labor organiza-tion, the Industrial Union by 20 days' notice in writing might cancelits agreement.On June 15, 1939, the Company and the S. E. A. en-tered into an agreement covering the latter's members. The IndustrialUnion did not elect to cancel its agreement, but shortly thereafterfiled its petition with the Board.The Company and the S. E. A. bothcontend that by reason of the Industrial Union's contract, no questionconcerning representation has arisen.As we have frequently held,however, a contract granting recognition to a labor organization asthe representative of its members only, cannot be regarded as a barto a determination of representatives eWe find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTIONCONCERNINGIIEPIIESENTATION UPONCOMMERCEWe find that the question concerning representation which has-arisen,occurring in connection with the operation of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tends to leadto labor disputes burdening and obstructing con-ilnerce and the freeflow of commerce.V.THE APPROPRIATE UNITThe Industrial Union alleges in its petition that all the employeesof the Company engaged in production and maintenance work;. in-*The language in all these contracts was substantially the same and the bargainingunit identical.5 At a meeting with the Industrial Union on May 25, 1939,President L. 1-I. Korndorffstated the company policy to be :The Company will not voluntarily enter into a contract which will recognizeany labor organization as the exclusive representative of all of the employees forcollective bargaining purposes.aMatter of Northrop CorporationandUnited AutomobileWorkers,LocalNo.220,3N.L.R.B.228;Matter of Friday Harbor Canning Company, a corporationandCanningWorkersUnion Local20154,A. F. of L.,15 N. L.It.B. 1039. FED'E'RAL SHIPBUILDING AND DRY DOCK 001\IPANiY317eluding watchmen, guards, and leading men (also known as snap-pers),'-but excluding superintendents, assistant superintendents, fore-men, assistant foremen, subforemen, and office and clerical help, con-stitute a unit appropriate for the purposes of collective bargaining.The Company does not dispute the appropriateness of this unit in so faras it conforms with the unit defined by its contracts with the Indus-trialUnion.The contractual unit differs from the foregoing only inthat it excludes leading men, "leaders" working exclusively as super-visors, watchmen, and guards.The S. E. A., which like the Industrial Union, has previouslybargained with the Company for its members among the productionand maintenance employees, urges that each of seven different classi-fications of the employees constitutes an appropriate unit.8Severalof the units sought by the S. E. A. bear no reasonable relationshipto the operations performed by the Company's employees, and haveno precedent either in the collective bargaining history of the Com-pany or the industry.The chairman of the executive committeeof the S. E. A. testified that the requested division into seven units wasnot decided upon until after` an informal conference at the Board'sRegional Office following the filing of the petition in this proceeding,The company operations are functionally integrated, and encompassmany different trades,' all essential to the building of a ship.TheCompany itself has traditionally observed three main divisions in itsoperations : hull, machine, and maintenance departments. Its indus-trial relations manager testified that the units desired by the S. E. A.cut across these lines and segregate departments from each divisioninto a new and arbitrary grouping.He further testified that theunit covered by the Industrial Union contract corresponds with thesethree divisions taken together.Under all the circumstances, we donot deem the units sought by the S. E. A. to be appropriate for thepurposes of collective bargaining.As already noted, the Company and the Industrial Union disagreeonly as to whether leading men, "leaders," watchmen, and guards4 By amendment to its petition,leading men or snappers"are defined to include anyemployee who is in charge of a shop or part of a shop or boat."s (1) Office and Clerical workers, excluding draftsmen.(2)Lunchroom and hospital employees, watchmen, guards, janitors, cleaners, trans-portation workers, toolroom keepers, etc.(3) Inside shop machinists,(4)Pattern workers.(5)Hull trade shop.(6)Hull installation trades, including ship fitters, bolters, reamers, drillers, etc.(7)Machinery installation trades, including pipe fitters,electricians,and installationmachinists.The Company has 42 operating divisions which include, among others, such diverseoccupations as patternmakers,installationmachinists,insidemachinists,ship fitters,erectors, riggers, carpenters, bolters, reamers. drillers. riveters, chippers, caulkers, testers,burners, welders,painters,sheet metal workers, pipe fitters, coppersmiths,tinsmiths, elec-tricians,Mold Loft,Assembly Shop, and Plate Shop.employees. 318DECISIONSOF NATIONALLABOR RELATIONS BOARDshould be included within the appropriate unit.The Company seeksto exclude these groups as "part of management."The S. E. A.opposes the inclusion of leading men but seeks representation ofwatchmen and guards.Leading menplan and coordinate work and make recoinmenda-tions respecting discipline, promotion, and discharge of employeesworking under their supervision.Although they have no power tohire or discharge, and do not ordinarily initiate the orders they givethe 10 to 60 employees working under them, they are. regarded as"down-the-line supervisors" or "gang pushers" whose primary func-tion it is to see that work is properly done. Leading men do nomanual work.. They are salaried employees and distinguished fromwatchmen. and guards by higher wages, greater skill, and more in-tensified training, as well as the supervisory character of their duties.Although there is testimony that a substantial number of leadingmen are members of the Industrial Union, they were excluded fromthe contracts between the Company and the Industrial Union..Underthe circumstances of this case, we feel that leading men should beexcluded from the bargaining unit."Working leadersare of lesser authority than leading men, and aredistinguished from the latter because fewer men work under them,and less weight is given to their recommendations.Moreover, theyperform manual work for the most part.1'They have been includedin the unit set by the contracts, and the-Company does not seek theirexclusion.The S. E. A. did not oppose their inclusion and they havenot been excluded by the S. E. A. contracts.We shall include in theappropriate unit leaders actually performing manual work and notworking exclusively as supervisors.Watchmen and Guardswere not excluded by the 1937 and 1938contracts with the Industrial Union but were excluded by the 1939contract.Several witnesses testified that a great majority of theseemployees are members of the Industrial Union and seek to be repre-sented by it, and that they are linked to other employees by a commoninterestwhich does not affect their loyalty to the Company.TheS. E. A. and the Industrial Union seek their inclusion.The Companyconsiders these workers part of management since their duties includethe enforcement of rules of safety and conduct and the protection ofthe plant against fire and theft.Watchmen and guards have no10Matter of Bethlehem Shipbuilding Corporation,LimitedandIndustrialUnion ofMarine and ShipbuildingWorkers ofAnterica,LocalNo. 5, etc.,11 N. L. R. B. 105, 1V,;Matter of United Shipyards,Inc.andLocals No. 12, No. 13,No. 15 of the Industrial UnionofMarine and Shipbuilding Workers of America,5 N. L. It. B.742 ("snappers"excludedon stipulation).11 Certain "leaders," who apparently perform no manual work and work exclusively assupervisors,may properly be regarded as in the some category as "leading men." Ac-cordingly,such "leaders"will be excluded from the appropriate unit. FE'DERAL' SHIPBUILDING AND DRY DOCK COMPANY319special-training, are paid by the hour, and their hourly wage islower than that ofcertain classesof production employees.TheCompany -industrial relations manager testified that watchmen andguards earn 40 per cent less than leaders, and that this differentia-tion is based largely on the superior knowledge, training, and abilityof the latter.After an unsuccessful attempt to bargain for them-selves, a great majority of these employees sought representation bythe Industrial Union.The Company has not shown that their in-elusion causes watchmen to relax the discharge of their duties.Underthese circumstances, and where no labor organization contests theirinclusion, we have customarily included them in plant-wide bargain-ing units.12We shall include watchmen and guards in the appropri-ate unit.The I. A. M. contends that the inside shop machinists constitute allappropriate unit.In the alternative, however, the I. A. M. assertsthat if the Board finds that both inside shop machinists and installa-tion. machinists, numbering about 600, comprise an appropriate unit,itwill participate in any election.The I. B. E. W. contends that allelectricians,including snappersand leading men who areelectricians,electrician helpers, and appren-tices, constitute an appropriate unit.This group contains approxi-mately 190 employees.The I. A. M. and the I. B. E. W., however, made no credible showingof any substantial membership in the units which they urge to beappropriate.lsThe Industrial Union contested the intervention of,the I. A. M. and the I. B. E. W., and at the close of the hearing movedthat their testimony be stricken from the record on. the ground thatthe I. A. M. and the I. B. E. W. have no interest in the proceeding.The I. A. M. and the I. B. E. W., although they received notice of thisproceeding in July of 1939, requested a 4-week adjournment of thehearing to enable them to adduce proof of membership14and alsomoved that the record be held open for this purpose.Representativesof the I. B. E. W. and the I. A. M. further stated theywereunable tomake an offer of proof as to their membership because they could notmake an approximation of what their records would reveal.Whileboth representatives claimed a number of members, their testimony22Matter of Agwtlines,Inc.,doing businessunder the trade name of Clyde-MalloryLines and Brotherhood of Railway and Steamship Clerks,Freight Handlers,Express an,.,Station Emgiloyees,12 N. L. R. B. 366;Matter of American-Hawaiian Steamship Core.pang,a CorporationandGatemen,Watchmen.,,tMiscellaneousWaterfrontWorkersUnion.Local 33-124 International Longshoremen'sAssociation.etc.,10 N.L. R. B. 1355.18 They have never bargained with the Company."Despite assurances that their proofs would be kept confidential, the two unions de-clared, inconsistently with the purported reason for their request for an adjournment,they would not present evidence of membership. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas vague and unpersuasive.15Because cf the failure of the I. A. M.and the I. B. E. W. to make a showing that they had been authorizedto represent a substantial number of employees in their proposedunits, we find it unnecessary to decide whether such units are appro-priate for the purposes of collective bargaining.-We find that all the Company's production and maintenance em-ployees, including leaders performing manual work, watchmen, andguards, but excluding superintendents, assistant superintendents,foremen, assistant foremen, subforemen, leading men, leaders, work-ing exclusively as supervisors, and office and clerical employees, con-stitute a unit appropriate for the purposes of collective bargaining,and that said unit will insure to the employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.Vt.THE DETERMINATION OF REPRESENTATIVESThe Industrial Union offered to prove that it represents a majorityof the employees in the appropriate unit, in support of a requestfor certification without an election.Such certification was opposedby both the Company and the S. E. A. The latter organizationshowed substantial membership in the unit, and has a membershipagreement with the Company.We find that the question concern-ing representation call best be resolved by means of an election bysecret ballot.Since neither the I. A. M. nor the I. B. E. W. showedthat they had been authorized to represent a substantial number of15 Testimony of the Grand Lodge representativeof the I. A. M., afterbeing asked ifhe had ascertained the names of membersworking for the Company, is as follows :A. I was notinterested in getting their names.Q.Didn't you knowabout these proceedings then?A. Yes.Q. And you werenot interestedin gettingtheir names?A. Even if I had, they might not have given them to me.Q.Did youget their names?A.Well, some of them I got.Q.How many?A. I am not preparedto tell you how many.The businessmanager of Marine Local 277 of the I. B. E. W. testifiedas follows :Q. So you don't even knowapproximatelywhat your records will reveal?A.Absolutely not.Q. You testified you believe you have a membership of about 50 members in theFederal Shipbuilding and Dry Dock Company. Is that right:A. I said one of the members told me.Q. In your local?A. No. (Local277, only, has jurisdictionof the Company's employees.)1e Cf.Matter of Allis-ChalmersManufacturing CompanyandInternationalUnion,United AutomobileWorkers ofAmerica, Local 8/r8,4 N. L. R. B.159 at 168.Matter ofSouthwestern Engineering Co.andInternational Brotherhood of Boilermakers,Iron ShipBuilders.Welders and Helpers of America Local92,A. F. L.,14 N. L.It.B. 104;Matterof SouthernCalifornia Gas ConepanyandUtilityil'orkersOrganizing Committee. Local No.7.42,10 N.L.R. B. 1123. FEDERAL SHIPBUILDING AND DRY DOCK tOOMPAI Y321"employees in their proposed units, and did not indicate any desireto-compete in an election in the unit found to be appropriate, weshall exclude them from the ballot 17The Industrial Union requests that June 19, 1939, the date offiling of the petition, be the date for determining eligibility of theemployees to participate in an election.On that date there wereabout 4,800 employees in the unit, but by the time of the hearing thisnumber had increased to 5,800, and new employees were being hiredat the rate of about 100 a week.Both the Company and the S. E. A.request that eligibility be determined by the pay roll next precedingthe election.We see no reason in this case to depart from our usualpractice, and shall direct that the employees eligible to vote shall bethose within the appropriate unit during the pay-roll period immedi-ately preceding the Direction of Election herein.Upon the basis of the foregoing findings of fact and upon theentire record in the proceedings, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Federal Shipbuilding and Dry Dock Com-pany, Kearny, New Jersey, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.The production and maintenance employees of the Company,including leaders performing manual work, watchmen, and guards,but excluding superintendents, assistant superintendents, foremen,assistant foremen, subforemen, leading men, leaders working ex-clusively as supervisors, and office and clerical employees, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (c) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Federal Shipbuilding and Dry Dock Company, Kearny, NewJersey, an election by secret ballot shall be conducted as early aspossible but not later than thirty (30) days from the 'date of thisDirection, under the direction and supervision of the Regional Di-rector for the Second Region, acting in this matter as agent for the11 See SectionV, above. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board and subject to Article III, Section9, of said Rules and Regulations, among the production and mainte-nance employees of the Company who were employed by the Companyduring the pay-roll period last preceding the date of this Direction,including employees who did not work during such pay-roll periodbecause they were ill or on vacation, leaders performing manualwork, watchmen, and guards, but excluding superintendents, assistantsuperintendents, foremen, assistant foremen, subforemen, leadingmen, leaders working exclusively as supervisors, and office andclerical employees, and all employees who have since quit or havebeen discharged for cause, to determine whether they desire. to berepresented by the Industrial Union of Marine & ShipbuildingWorkers of America, Local No. 16, affiliated with the Congress ofIndustrial Organizations, or by Shipyard Employees Association, forthe purposes of collective bargaining, or by neither.